UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-1526


In Re:   SYED AFTAB KAZMI,

                 Debtor.

---------------------------

SYED AFTAB KAZMI,

                 Plaintiff – Appellant,

           v.

JPMORGAN CHASE; WELLS FARGO,

                 Defendants – Appellees,

           and

GREEN POINT MORTGAGE FUNDING, INC.; DEUTSCHE BANK; BANK OF
AMERICA; BARCLAYS BANK, PLC; BARCLAYS CAPITAL REAL ESTATE,
INC.;   LENDER  PROCESSING   SERVICES,  INC.;  LPS   DEFAULT
SOLUTIONS, INC.; DOCX LLC; DOES 1 THRU 50, et al.; GSR TRUST
2005-HEL-1,

                 Defendants,

           and

JANET M. MEIBURGER,

                 Trustee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge; Brian F. Kenney, Bankruptcy Judge.     (1:14-cv-
00024-CMH-TRJ; 13-10897-BFK; 13-01087-BFK)
Submitted:   October 20, 2014          Decided:   October 24, 2014


Before MOTZ, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Syed Aftab Kazmi, Appellant Pro Se. Jason Cameron Hicks, WOMBLE
CARLYLE SANDRIDGE & RICE, PLLC, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Syed Aftab Kazmi appeals the district court’s order

affirming     the     backruptcy     court’s    orders     granting     summary

judgment in favor of Wells Fargo and JPMorgan Chase.                    We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the courts below.                 Kazmi v.

JPMorgan    Chase,     Nos.    1:14-cv-00024-CMH-TRJ;      13-10897-BFK;    13-

01087-BFK (E.D. Va. filed May 19, 2014, entered May 20, 2014).

We   dispense   with    oral    argument   because   the    facts   and   legal

contentions     are   adequately    presented   in   the    materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       3